Per Curiam:

The defendants, Plebrank and Truman, were prosecuted, tried and convicted for a violation of the prohibitory act of 1881, and were sentenced accordingly. At the trial each defendant claimed the right, under §198 of the criminal code, to four peremptory challenges; but the court below ruled otherwise, and held that both defendants together were entitled to only four peremptory challenges. The defendants now appeal to this court, and assign such ruling as error.
We think the court below'erred, and the judgment of the court below will therefore be reversed, upon the authority of the case of The State v. Durein, just decided.